


Exhibit 10.1


ADDENDUM TO THE EMPLOYMENT CONTRACT
DATED 29 SEPTEMBER, 2011 BETWEEN IRON MOUNTAIN BPM
INTERNATIONAL AND MR. MARC DUALE


BETWEEN:
Iron Mountain BPM International, a société à responsabilité limitée incorporated
and existing under the laws of the Grand Duchy of Luxembourg, having its
registered office at 1A, rue Thomas Edison, L-1445 Strassen, Grand Duchy of
Luxembourg, having a share capital of EUR 1,835,000 and registered with the
Luxembourg Register of Commerce and Companies under the number B149.917,
hereinafter referred to as the "Company",
hereby represented by Ms. Anne Best, Mr. Roderick Day and Mr. Manfred Schneider,
in their capacity of Directors (gérants) and authorized representatives of the
Company,
AND:
Mr. Marc Duale, residing at 64 rue d'Irlande, Saint Gilles, 1060, Belgium,
hereinafter referred to as the "Employee".
The Company and the Employee are hereinafter referred to as the "Parties".
WHEREAS the Employee entered into service of the Iron Mountain Group on 8 May
2006 as President of Iron Mountain Europe, pursuant to an employment contract
concluded on 3 May 2006 with Iron Mountain UK Ltd.
WHEREAS on 16 September 2008, the Employee was appointed as President of Iron
Mountain International and on 15 June 2009, the Employee entered into an
employment contract with Iron Mountain Belgium S.A., replacing the contract
signed on 3 May 2006 with Iron Mountain UK Ltd.
WHEREAS the Employee was seconded to Hong Kong by Iron Mountain Belgium SA,
under the conditions set forth in an employment agreement signed on 18 December
2009.
WHEREAS on 31 December 2010, the employment agreement signed on 18 December 2009
between the Employee and Iron Mountain Belgium SA, as transferred to Iron
Mountain BPM, was amended and further transferred to the Company.
WHEREAS on 29 September 2011, said employment agreement was amended and replaced
by a new contract of employment (the "Employment Contract") signed between the
Company and the Employee.
WHEREAS in view of the appointment of the Employee as Director (Gérant) of Iron
Mountain BPM SPRL in Belgium under the terms and conditions agreed upon by
Parties on 1 October 2011, the Employment Contract with the Company was
suspended in accordance with an agreement dated 1 October 2011 regarding the
suspension of the Employment Contract for the duration of the Employee's mandate
as a Director (Gérant) of Iron Mountain BPM Sprl.
WHEREAS the Employment Contract with the Company, which is currently suspended,
will automatically become effective again at the time the Employee will no
longer be a Director (Gérant) of Iron Mountain BPM SPRL.
WHEREAS the Company wished to grant the Employee severance benefits identical to
those that are outlined in the Iron Mountain Companies Severance Plan -
Severance Program No. 1. (the "Severance Plan"), except to the extent severance
benefits under his Employment Contract or applicable Luxembourg law are more
favourable.




--------------------------------------------------------------------------------




WHEREAS following a first amendment to the Severance Plan, a certain addendum to
the Employment Contract was entered into by and between the Company and the
Employee on 29 September 2011 (the "First Addendum").
WHEREAS the Severance Plan was amended on 17 December 2014 (the "Second
Amendment to the Severance Plan ").
WHEREAS the Company and the Employee now wish to further amend the Employment
Contract, as amended by the First Addendum, to reflect the Second Amendment to
the Severance Plan.
WHEREAS the purpose of the Severance Plan, as amended, is to provide transition
assistance in the form of severance benefits for the Employee in the event of a
Qualifying Termination as defined hereunder.
NOW, THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:
Article 1: Term of this Addendum
This Addendum to the Employment Contract is concluded for an unlimited duration.
Article 2: Definitions
"Acquirer(s)" means the person(s) or entity(ies) that acquire(s) the stock or
assets of the Company in a Change in Control, and includes persons or entities
(a) that directly or indirectly control such person(s) or entity(ies) and (b)
that are controlled by or are under direct or indirect common control with such
person(s) or entity(ies).
"Administrator" means the Compensation Committee of the Board of Directors of
Iron Mountain Incorporated.
"Base Salary" means the Employee’s weekly, biweekly or monthly (as applicable)
rate of pay as of the date of termination without regard to other forms of
compensation, such as overtime, bonuses or equity compensation.
"Cause" means any gross misconduct which would immediately and definitely render
impossible the continuation of the Employment Contract, including, without
limiting the generality of the foregoing, cases where (a) The Employee commits a
fraud, embezzlement or theft against Iron Mountain Group; (b) the Employee is
convicted of, or pleads guilty or does not contest to, a felony; (c) the
Employer breaches a fiduciary duty owed to Iron Mountain; (d) the Employee
materially breaches any material policy of Iron Mountain, including but not
limited to the Code of Ethics and Business Conduct or the Iron Mountain
Statement of Insider Trading Policy; (e) the Employee wilfully fails to perform
his material assigned duties (other than by reason of illness); or (f) the
Employee commits an act of gross negligence, engages in wilful misconduct or
otherwise acts with wilful disregard for the best interests of Iron Mountain.
"Change in Control" means the happening of any of the following:
(a)
When any "person," as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934 (“Exchange Act”), other than (i) Iron Mountain
Incorporated, (ii) a subsidiary of Iron Mountain Incorporated, (iii) an Iron
Mountain employee benefit plan, including any trustee of such plan acting as a
trustee, or (iv) the Employee, or a "group" (as such term is used in Section
13(d)(3) of the Exchange Act) which includes the Employee, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Iron Mountain Incorporated representing fifty
percent or more of the combined voting power of Iron Mountain Incorporated’s
then outstanding securities entitled to vote generally in the election of
directors; or





--------------------------------------------------------------------------------




(b)
The effective date: (i) of a merger or consolidation of Iron Mountain
Incorporated with any other third party, other than a merger or consolidation
that would result in the voting securities of Iron Mountain Incorporated
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the entity that controls such surviving entity) at least
fifty percent of the total voting power represented by the voting securities of
Iron Mountain Incorporated, such surviving entity or the entity that controls
such surviving entity outstanding immediately after such merger or
consolidation; or (ii) of the sale or disposition of Iron Mountain Incorporated
of all or substantially all or of Iron Mountain Incorporated’s assets; or

(c)
Individuals who on the Effective Date constituted the Board of Directors of Iron
Mountain Incorporated (together with any new directors whose election to the
Board of Directors, or whose nomination for election by the stockholders, was
approved by a vote of two-thirds of the directors then in office who were either
directors at the beginning of such period or whose election or nomination was
previously so approved) cease to constitute a majority of the Board of Directors
of Iron Mountain Incorporated then in office.

"Employee Confidentiality and Non-Competition Agreement" means an
acknowledgement, in a form satisfactory to Iron Mountain, that reaffirms the
Participant’s obligations under Sections 13, 15, 16, 17 and 18 of his Employment
Agreement.
"Good Reason" means that Iron Mountain has, without the Employee’s consent (and
after notice and opportunity for correction), (a) materially diminished the sum
of his base compensation plus target non-equity incentive compensation, (b)
required the Employee to be based at an office or primary work location that is
greater than fifty miles from his current office or primary work location or (c)
materially diminished the Employee’s responsibilities and/or assigned the
Employee to duties and responsibilities that are generally inconsistent with his
position with Iron Mountain prior to the change. A termination for Good Reason
must occur within six months of the Good Reason event but before a termination
for Good Reason can be considered to be a Qualifying Termination, the Employee
must provide the Administrator with notice within ninety days of the existence
of the Good Reason event and the Company shall have thirty days within which to
remedy the issue.
"Iron Mountain" means the Company and any company of the Iron Mountain group of
companies controlled by Iron Mountain Incorporated.
"Qualifying Termination" means (a) the termination of the Employee's employment
by Iron Mountain solely as a result of Iron Mountain’s elimination of his job or
position or for one or more reasons that do not constitute Cause or (b) the
termination of the Employee's employment by the Employee for Good Reason if the
termination occurs within up to six months of the Good Reason event and the
Employee provides the Administrator with notice within ninety days of the
existence of the Good Reason event. In this event, Iron Mountain shall have
thirty days within which to remedy the issue.
"Separation and Release Agreement" means an agreement and general release, in a
form satisfactory to the Company, that releases and forever discharges the
Company and its affiliates, officers, employees and directors from all claims
and damages that the Participant may have in connection with or arising out of
his or her employment or the termination of employment with Iron Mountain.
"Severance Benefits" means the benefits granted to the Employee under this
Addendum.
The "Severance Period" means the fifty-two week period following the Employee’s
Qualifying Termination.
"SUB Pay Plan" means the Iron Mountain Information Management, Inc. Supplemental
Unemployment Benefits Plan and Summary Plan Description for Salaried Employees
and the Iron Mountain Information Management, Inc. Supplemental Unemployment
Benefits Plan and Summary Plan Description for Hourly Employees, each as amended
and in effect from time to time.




--------------------------------------------------------------------------------




Article 3: Conditions relating to the granting of Severance Benefits
3.1
The Employee must not have notified Iron Mountain (whether orally or in writing)
of his intention to terminate employment with Iron Mountain for any reason
(including, by way of illustration and not limitation, voluntary resignation,
normal retirement or early retirement) prior to Iron Mountain’s announcement of
the proposed Qualifying Termination and effective as of a date within three
months of the proposed Qualifying Termination (other than a notice provided by
the Employee in the case of a termination for Good Reason).

3.2
The Employee must not be on any statutorily protected leave of absence or
otherwise absent from work and must be regularly performing services for Iron
Mountain as of the date of the Qualifying Termination.

3.3
No Severance Benefits will be paid or provided under this Addendum unless the
Employee has signed and timely returned, and not revoked, if applicable, a
"Separation and Release Agreement" and an "Employee Confidentiality and
Non-Competition Agreement", each in a form satisfactory to Iron Mountain.

3.4
Unless required otherwise under applicable Luxembourg law, Severance Pay will be
paid in equal instalments over the Severance Period in accordance with the
Employee’s regular payroll intervals prior to the Qualifying Termination and
will be subject to applicable withholding. Payments will commence as of the
first regular payroll date following the Qualifying Termination; provided,
however, that no payment will be made earlier than the sixtieth day following a
Qualifying Termination; and provided, further, that any applicable revocation
period under a Separation and Release Agreement will have expired before any
payment. Iron Mountain may also deduct any amounts owed by the Employee to the
extent permitted by applicable law.

3.5
Severance Pay will be reduced by any other severance or termination payments due
to the Employee, any amounts owed the Employee pursuant to a contract with Iron
Mountain and amounts paid to the Employee placed in a temporary layoff status
(often referred to as a furlough). Severance Pay will also be reduced to the
extent any law provides for payments related to accrued wages, bonuses,
commissions, reimbursements, vacation pay or other benefits in an amount or
manner greater than Iron Mountain’s policies and programs, including the
Severance Plan.

3.6
If the Employee is later rehired by Iron Mountain, he may keep whatever
Severance Pay has been paid prior to being rehired, but will lose any right to
unpaid Severance Pay.

3.7
It may be necessary to delay one or more of the payments otherwise due hereunder
to avoid adverse income tax consequences. The Administrator will notify the
Employee in the event this is necessary.

Article 4: Severance Arrangements
4.1    Severance Pay
The amount of Severance Pay payable if the Employee experiences a "Qualifying
Termination" is based on the Employee’s "Base Salary" and "Target Bonus
Payment," and the "Severance Period," each as defined herein or below.
a)    One year's salary continuation
If the Employee experiences a Qualifying Termination, he will receive an amount
equal to fifty-two weeks of Base Salary or that number of weeks that remain
between the Qualifying Termination and a previously announced termination date
by the Employee.




--------------------------------------------------------------------------------




b)    Bonus Payment
If the Employee experiences a Qualifying Termination, he will also receive a
Target Bonus Payment equal to the amount of the annual target bonus that would
have been paid had he remained employed for the entire year of termination
multiplied by his average pay-out percentage based upon financial performance
and individual performance goals over the prior three years (or full years of
employment if not employed for a full three years). The Employee refers to his
Incentive Compensation Plan document for specific component details when
applicable. (If the annual bonus for the year of termination has not yet been
determined as of the Employee’s termination, the annual target bonus for the
prior year shall be used.)
Example: Assuming the Employee is eligible for an annual bonus for 2013 equal to
60% of his Base Salary, which is currently $500,000. Over the last three years,
the Employee has received a 90% payout. the Employee is terminated October 19,
2013. the Employee is entitled to a bonus of $270,000 ($500,000 [Base Salary]
times 60% [bonus amount] times 90% [three-year payout percentage]).
4.2    Other Benefits
4.2.1
As long as the Employee who experiences a Qualifying Termination has not
breached the "Separation and Release Agreement" and the "Employment
Confidentiality and Non-Competition Agreement" and provided the Employee elects
to continue "the Company's International Medical Insurance Plan", Iron Mountain
will continue to pay the employer share of the cost of coverage in accordance
with standard payment practices until the end of the applicable Severance
Period. The Employee must continue to pay the employee share of the cost of
coverage during the Severance Period.

4.2.2
If the Employee experiences a Qualifying Termination, he is eligible for
outplacement services through a provider selected by Iron Mountain for a period
of nine months following termination.

4.3     Accelerated Vesting of Certain Equity Compensation
Notwithstanding anything to the contrary in any equity compensation plan,
agreement thereunder or amendment to either, if the Employee experiences a
Qualifying Termination, outstanding equity-based awards shall be adjusted in
accordance with the provisions of this Section 4.3.
a)
In the case of outstanding stock options, restricted stock and restricted stock
units, the award shall be credited with an additional twelve months of vesting
service as of the date of the Qualifying Termination.

b)
In the case of outstanding performance units that are earned based on the
performance criteria applicable to the award, the Employee shall be credited
with an additional twelve months of service solely for purposes of applying the
following schedule:

Date Relationship Terminates
Vesting Percentage
On or after first anniversary of Grant Date
33.3%
On or after second anniversary of Grant Date
66.6%
On or after third anniversary of Grant Date
100%



An example of the application of the above schedule is shown in Annex 1 to this
Addendum.
Notwithstanding the provisions of any Performance Unit Agreement to the
contrary, vesting acceleration as a result of this Section 4.3(b) shall not
accelerate the date on which the “underlying shares” (as defined in any such
Performance Unit Agreement) shall be delivered, which date shall remain the
initially established “vesting date” (as defined in any such Performance Unit
Agreement). In no event will any performance units that have not been “earned”
in accordance with the terms of the award be delivered.




--------------------------------------------------------------------------------




c)
In the event of any acceleration of vesting under this Section 4.3 as well as
upon a change in control (including a Vesting Change in Control) under any of
Iron Mountain’s equity compensation plans, duplicative vesting service shall not
be credited (but the most generous of any multiple vesting service crediting
provisions shall apply).

Article 5: Time and Manner of Payment
5.1
Payments of Severance Pay will be made in equal instalments over the Severance
Period in accordance with Iron Mountain’s regular payroll intervals applicable
to the Employee immediately prior to the Qualifying Termination. Such payments
will commence as of the first regular payroll date following the Qualifying
Termination; provided, however, that no payment will be made earlier than the
sixtieth day following a Qualifying Termination and provided, further, that any
applicable revocation period will have expired before any payment.

5.2
All Severance Benefits shall be subject to applicable federal, state, local and
other tax withholding as required by law.

5.3
Any payments due hereunder for Severance Pay shall be reduced by any other
severance or termination payment due to the Employee, including, by way of
illustration and not limitation, any amounts paid pursuant to federal, state or
local government worker notification or office closing requirements, any amounts
paid pursuant to a SUB Pay Plan, any amounts owed the Employee pursuant to a
contract with Iron Mountain and amounts paid to the Employee when placed in a
temporary layoff status (often referred to as a furlough), which immediately
precedes the commencement of Severance Benefits hereunder. In addition, to the
extent any federal, state or local government regulation provides for payments
related to accrued wages, bonuses, commissions, reimbursements, vacation pay or
other benefits in an amount or manner different from Iron Mountain’s policies
and programs, including this Plan, any payments hereunder for Severance Pay
shall be offset by such amounts.

5.4
If the Employee is reinstated, he will not be required to reimburse Iron
Mountain or an Acquirer for any payments received hereunder prior to being
rehired. Any unpaid Severance Pay will be forfeited upon the Employee's rehire
by Iron Mountain or an Acquirer.1 

5.5
If the Employee receives payments hereunder for Severance Pay he shall not be
required to mitigate the amount of any such payments by seeking other employment
or otherwise, and subject to rehire, no such payment shall be offset or reduced
by the amount of any compensation provided to the Employee in any subsequent
employment.

5.6
In addition to the Severance Benefits under this Plan, the Employee who
experiences a Qualifying Termination shall be entitled to: (a) accrued wages due
through the date of the Qualifying Termination in accordance with Iron
Mountain’s normal payroll practices; (b) any accrued but unused vacation pay;
and (c) reimbursement for any unreimbursed business expenses properly incurred
by the Employee prior to the date of the Qualifying Termination in accordance
with Iron Mountain’s policy (and for which the Participant has submitted any
required documentation). In addition, when the Employee is subject to a
commission plan or arrangement he shall receive all commissions properly earned,
but not yet paid, in accordance with the terms of such plan or arrangement. All
payments shall be subject to proper tax withholding.

5.7
Iron Mountain may deduct (after all applicable tax withholdings have been
deducted) from payments hereunder any indebtedness, obligation or liability owed
by the Employee as of his date of termination, as permitted under applicable
law.

Article 6: Applicable law
This Addendum to the Employment Contract is governed by Luxembourg law and any
dispute concerning the interpretation, execution and/or termination of this
Addendum must be resolved under Luxembourg law.
______________________________________ 
1 Note, however, that any vesting acceleration is not "recouped."




--------------------------------------------------------------------------------






Article 7: Administrator's rights
The Administrator retains the right to amend the provisions of this Addendum but
no amendment shall diminish the rights of the Employee hereunder as they may
exist immediately before the effective date of the amendment without the written
consent of the Employee.
Article 8: Severability
If any provision of this Addendum or part of a provision is declared null and
void or contrary to a mandatory legal provision in force, the remaining
provisions of this Addendum shall not be automatically made null and void and
shall consequently retain their validity.
Article 9: Existing agreements - Luxembourg law provisions
This Addendum to the Employment Contract replaces and supersedes the provisions
of all existing agreements relating to severance arrangements concluded between
the Employee and the Company (including but not limited to the First Addendum)
without prejudice, however, to the Luxembourg mandatory and/or public order
rules and provided that if the Employee's severance rights or benefits under an
existing agreement or under Luxembourg law are more favourable to the Employee
than those provided under this Addendum, the provisions of the existing
agreement or the provisions of Luxembourg law shall prevail.
All provisions of the Employment Contract not amended by this Addendum, shall
remain unamended and in force.
***






--------------------------------------------------------------------------------




Signed on 27 February 2015, both parties acknowledging receipt of an original
copy of this Addendum, duly signed by both parties.


(read and approved)
 
(read and approved)
For the Company
 
For the Employee
 
 
 
 
 
 
/s/ Roderick Day
 
/s/ Marc Duale
Roderick Day
Director
/s/ Manfred Schneider
 
Marc Duale
Manfred Schneider
Director
 
 







--------------------------------------------------------------------------------




Annex 1


Example: Employee A is granted a performance unit on 12 March 2014 and
experiences a Qualifying Termination as of 12 September 2014. Employee A will be
treated as 33.3% vested in this award, based on six months of service plus the
additional twelve months of service credited by this Section 4.3(b).




